DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  “condensate consist” is used where “condensate consists” is proper.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “condensate consist” is used where “condensate consists” is proper.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is meant by a “desirable Reid Vapor Pressure.”  The term "desirable Reid Vapor Pressure" in claim 1 is a relative term which renders the claim indefinite.  The term "desirable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Because there is no one standard for what a person of ordinary skill in the 
In Claim 1, on line 6, the limitation “elevated temperature” is used, but the lack of an article (“a,” “an,” or “the”) creates confusion in the Claims.  “Elevated temperature” is used at several places in the Claims, but is in fact a defined term claiming a range (85 F to infinity). Thus, it is unclear whether the same or a different “elevated” pressure is used consistently throughout the Claims.  The Office recommends amending to “an elevated pressure.” 
In Claim 1, on line 7, the limitation “elevated pressure” is used, but the lack of an article (“a,” “an,” or “the”) creates confusion in the Claims.  “Elevated pressure” is used at several places in the Claims, but is in fact a defined term claiming a range (50psig to infinity). Thus, it is unclear whether the same or a different “elevated” pressure is used consistently throughout the Claims.  The Office recommends amending to “an elevated pressure.” 
In Claim 1, on line 19, “temperature” is used, but is unclear because multiple temperatures are recited in the preceding clauses of the Claim. The Office recommends amending to “a temperature.” 
In Claim 1, on lines 20 and 21 “elevated temperature” is used, but it is unclear whether these limitations are the same or different from line 6.
In Claim 1, on line 21 “elevated pressure” is used, but it is unclear whether it is the same or different from the “elevated pressure” of line 7.  The Office recommends amending to “the elevated pressure.” 
In Claim 1, on line 22, “gas phase” is used, but it is unclear whether it is the same or different from the “gas phase” previously Claimed.  The Office recommends amending to “the gas phase.” 
In Claim 1, on line 24, “reducing pressure” is used, but many pressures are cited within the Claim, causing confusion in terms. The Office recommends amending to “reducing the pressure.”  
In Claim 1, on line 27 “elevated temperature” is used, but it is unclear whether this limitation is the same or different from line 6.  The Office recommends amending to “the elevated temperature.” 
In Claim 1, on line 28 “reducing pressure and adjusting temperature” is unclear because multiple pressures and temperatures are recited.  The Office recommends amending to add “the” to improve clarity.
In Claim 1, on line 31, “gas phase” and “aqueous phase” are used, but it unclear whether they are the same or different from those claimed earlier in the Claim.  The Office recommends amending to “the gas phase” and “the aqueous phase.” 
In Claim 1, on line 32, “monitoring temperature and pressure” is unclear because multiple temperatures and pressures are recited in the Claims. The Office recommends amending to “monitoring the temperature and pressure”. 
In Claim 1, on line 38, “and adjusting temperature and prior to separation to produce the produced hydrocarbon stream” is unclear as drafted.  It cannot be determined what steps are being Claimed, and it what order.  Is the temperature adjusted prior to separation, or is the separation performed forming the produced hydrocarbon stream, followed by a temperature adjustment?
In Claim 1, on line 40, “liquid-hydrocarbon phase” and “aqueous phase” are used, but it unclear whether these are the same or different from the prior recited limitations.  The Office recommends amending to “the liquid-hydrocarbon phase” and “the aqueous phase.” 
Claims 2-11 depend from Claim 1, and incorporate its deficiencies.
Claim 8 recites the limitation "the predetermined temperature.” There is insufficient antecedent basis for this limitation in the claim.  Only “the first predetermined temperature” has been introduced. 
In Claim 12, on line 2, the limitation “feed a first temperature” is unclear as drafted, because no preposition is included in the phrase and hence no direction is given for the action verb “introducing.” The Office recommends amending to “feed at a first temperature.” 
In Claim 12, on line 2, the limitation “first pressure” is used, but this creates confusion as no article is used.  “A first pressure” improves the clarity because it makes clear that a selected pressure is contemplated.
In Claim 12, on line 3, the limitation “elevated temperature” is used, but the lack of an article (“a,” “an,” or “the”) creates confusion in the Claims.  “Elevated temperature” is used at several places in the Claims, but is in fact a defined term claiming a range (85 F to infinity). Thus, it is unclear whether the same or a different “elevated” pressure is used consistently throughout the Claims.  The Office recommends amending to “an elevated pressure.”  
In Claim 12, on line 4, the limitation “elevated pressure” is used, but the lack of an article (“a,” “an,” or “the”) creates confusion in the Claims.  “Elevated pressure” is used at several places in the Claims, but is in fact a defined term claiming a range (50psig to infinity). Thus, it is unclear whether the same or a different “elevated” pressure is used consistently throughout the Claims.  The Office recommends amending to “an elevated pressure.”
In Claim 12, on line 15, “reducing temperature for the gas stream” is unclear. Multiple temperatures are recited within the Claim, and so it is not clear what temperature is being recited. In addition “reducing temperature for the gas stream” implies that the action of temperature reduction is external to the gas stream, which is confusing given the context of the claim. The Office recommends amending to “reducing the temperature of the gas stream.” 
In Claim 12, on line 17, “elevated temperature” is unclear because it cannot be determined whether the “elevated temperature” is the same or different from the “elevated temperature” which is recited earlier in the Claim. The Office recommends amending to “the elevated temperature.” 
In Claim 12, on lines 19 and 20, “elevated pressure” is unclear because it cannot be determined whether the “elevated pressure” is the same or different from the “elevated pressure” which is recited earlier in the Claim. The Office recommends amending to “the elevated pressure.”
In Claim 12, on line 22, “gas phase” is unclear because it cannot be determined whether “gas phase” is the same or different from the “gas phase” recited earlier in the Claim.  The Office recommends amending to “the gas phase.” 
Claim 12 recites the limitation "the reduction in temperature" on line 24.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear how one could “adjust” a “reduction in temperature” as reduction is an action, thus one “adjusts” a temperature (a physical property of matter) by either reducing or increasing it, making the verbiage of the Claim unclear. It is also unclear how reducing a temperature can “maintain” the first predetermined temperature by reducing the temperature as “maintain” has the plain meaning of not altering a state. 
In Claim 12, on line 27, “liquid condensate” is unclear because it cannot be determined whether “liquid condensate” is the same or different from the “liquid condensate” recited earlier in the Claim.  The Office recommends amending to “the liquid condensate.” 
In Claim 12, on lines 29, 31, 33, and 37 “temperature” and “pressure” are both used multiple times without qualifying articles.  Thus, it cannot be determined whether they are the same or different from “temperature” and “pressure” recited earlier in the Claim.  The Office recommends amending as noted in the paragraphs above.
In Claim 12, on line 41, “gas phase” and “aqueous phase” are used, but are unclear because it cannot be determined if they are the same or different from the “gas phase” and “aqueous phase” recited above.  Correction in line with the paragraphs above is suggested. 
Claims 13-18 depend from Claim 1, and incorporate its deficiencies. 
In Claim 17, “liquid-hydrocarbon phase” and “aqueous phase” are used, but are unclear because it cannot be determined if they are the same or different from the “liquid-hydrocarbon phase” and “aqueous phase” recited above.  Correction in line with the paragraphs above is suggested.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claim 1, The Office interprets the preamble of the Claim as claiming an intended result of positively recited steps: the goal stated is limiting liquid hydrocarbon and aqueous phases in the produced gas, with the proposed mechanism being a “desirable Reid Vapor Pressure.”  As noted above, this is a subjective term which renders the Claim indefinite.  U.S. Patent 4,579,565 to Heath teaches providing a three phase feed, containing a water phase, a vapor phase, and a liquid hydrocarbon phase to a separator. (Heath, col. 3, ln. 29-40).  The temperature and pressure of delivery are described as elevated, with the temperature being 70 to 90 F, overlapping the claimed range of at least 85, and the pressure being 400 psi to 1000 psi, within the claimed range of at least 85 psi. (Id. at col. 6, ln. 53-61).
Heath describes its three phase feedstock as natural gas effluent recovered at the wellhead. (Id. at col. 1, ln. 25-29).  Pennsylvania State University Petroleum Refining (https://www.e-education.psu.edu/fsc432) [hereinafter, Penn State U.] evidences that natural gas wellhead effluent will contain at least methane, which is inherently vaporous at STD pressure in the temperature range of 32 to 150F, as well as CO2 and nitrogen, which are non-hydrocarbons vaporous in the claimed range. (Penn State U., p. 1). Penn State U evidences that at least pentane will be present, which inherently is liquid below 96.7F, within the claimed range. (Id.)  Penn State U further evidences that water will be present (i.e. in an aqueous phase).  (Id.) The three phase stream is separated into a first gas stream, a first aqueous stream, and a first hydrocarbon stream. (Heath at col. 6, ln. 53-col. 7, ln. 36). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DEREK N MUELLER/Primary Examiner, Art Unit 1772